        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  RYAN BAGWELL,

                         Plaintiff,                          Civil Action No. 15-0531 (CRC)

  v.

  U.S. DEPARTMENT OF JUSTICE,

                         Defendant.



                          DECLARATION OF NATASHA HUDGINS

        I, Natasha Hudgins, declare the following to be a true and correct statement of facts:

       1)      I am an Attorney-Advisor with the Executive Office for United States Attorneys

(“EOUSA”), United States Department of Justice. I am assigned to EOUSA’s FOIA/PA Staff

(the “Staff”), which is the component within EOUSA designated to administer both the Freedom

of Information Act (“FOIA”), 5 U.S.C. § 552, amended by the OPEN Government Act of 2007,

Pub. L. No. 110-175, 121 Stat. 2524, and the Privacy Act of 1974 (“PA”), 5 U.S.C. § 552a. In

that position, I have several responsibilities including: acting as a liaison with other divisions and

offices of the Department of Justice (“DOJ”) in responding to access requests as well as FOIA

and PA litigation; reviewing FOIA and PA requests for access to records and case files located in

this office and 94 United States Attorney’s offices (“USAOs”) throughout the nation; reviewing

correspondence related to FOIA and PA requests; reviewing searches conducted in response to

FOIA and PA access requests; identifying the location of records responsive to FOIA and PA

requests; and preparing EOUSA’s responses to FOIA and PA requests to ensure that


                                                   1
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 2 of 13




determinations to withhold or release responsive records are in accordance both the FOIA and the

PA, as well as with DOJ regulations, see 28 C.F.R. §§ 16.3 et seq. and §§ 16.40 et seq.

       2)      The Staff processes and reviews both FOIA and PA requests, responds to

administrative appeals, and acts as agency counsel in lawsuits challenging its determinations. As

an Attorney-Advisor on the Staff, I have access to EOUSA’s files, and I have authority to release

and/or withhold records requested under the FOIA and PA. I also have authority to explain the

rationale for EOUSA’s disclosure determinations.

       3)      Due to the nature of my official duties, I am familiar with the procedures followed

by EOUSA in responding to FOIA requests generally as well as the actions that EOUSA has

taken in response to the FOIA request submitted by the plaintiff in this case, Ryan Bagwell

(hereafter “Plaintiff”). The statements I make hereinafter are based on my review of the official

files and records of EOUSA, my own personal knowledge, and information I acquired through the

performance of my official duties.

       4)      The purpose of this declaration is to provide the Court with information regarding

EOUSA’s final responses to plaintiff’s FOIA request regarding the federal investigation

surrounding the Sandusky sexual abuse scandal at Pennsylvania State University. This

declaration consists of: (1) relevant details regarding the contested withholdings in the

inadvertently overlooked and remand documents, and (2) and information supporting the

withholding of documents responsive to plaintiff’s FOIA requests, but withheld from disclosure

pursuant to the Freedom of Information Act (‘FOIA”) 5 U.S.C. §§ 552 exemptions (b)(3), (b)(5),

(b)(6), (b)(7)(C), and (b)(7)(D). in accordance with Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.

1973), cert denied, 415 U.S. 977 (1974).

                                                 2
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 3 of 13




       5)      During the initial briefing process in this matter, the USAO-MDPA realized that

there were additional records that were overlooked during the original searches regarding

Plaintiff’s requests. Defendant made the court aware of the error, and on June 16, 2017,

Defendant provided the declaration of AUSA Brian Simpson from the USAO-MDPA to explain

how the records were inadvertently overlooked. Simpson’s declaration outlined for the court the

details regarding inadvertently overlooked records that were potentially responsive to Plaintiff’s

request and described that the records were obtained by federal grand jury subpoena(s). See ECF

46.

       6)      EOUSA began processing the records accordingly. After the continuous

processing of records, on June 13, 2019 the parties attended an in person status hearing and the

Court ordered the parties to meet and confer to further narrow the pool of potentially responsive

records located within Bagwell II, the inadvertently overlooked records.

       7)      Out of those negotiations, the parties ultimately agreed to narrow the remaining

pool of inadvertently overlooked records for review to emails that contained the names of 10

individuals over a 15-month period. That agreement narrowed the remaining pages of potentially

responsive records to 11,648 pages.

       8)      On December 4, 2019, EOUSA provided a response to Plaintiff withholding

11,648 pages of records pursuant to (b)(3), (b)(6), (b)(7)(C). By letter dated April 12, 2021

EOUSA provided a supplemental response letter correcting the response to add (b)(7)(D) to the

exemptions claimed.

       9)      Immediately following the processing of the inadvertently overlooked records,

EOUSA proceeded to assess the remanded search records to begin production. The remanded

                                                 3
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 4 of 13




records consisted of approximately 540,620 pages of potentially responsive records. On

February 19, 2020, the parties attended a telephonic status hearing before this Court. Per the

minute order dated February 19, 2020, the parties met and conferred to narrow the number of

remand records that would be processed. In March 2020 Plaintiff accepted Defendant’s

proposed terms, and the parties narrowed the scope of the remand records to approximately 4,982

pages of emails without attachments. Defendants further agreed to process the email attachments

for up to 10 emails should plaintiff request it. See ECF 99, 100.

       10)     The Litigation Technology Service Center (“LTSC) maintains and provides

assistance for the Relativity system that has been used throughout this matter to process and

produce records to Plaintiff. The LTSC deduplicated the selected pool of records to the extent

possible for processing. On October 21, 2020, Defendant completed it’s processing of the agreed

upon remand records and provided a response to Plaintiff. By that response, EOUSA released 45

pages in full, 153 pages in part, withheld 256 pages in full, and deemed 170 pages as duplicates.

The October 2020 letter included the release in full and release in part page numbers. EOUSA

intended to supplement the October 2020 letter. Because Plaintiff contested the referral of records

in the October response, EOUSA provided a supplemental response on April 12, 2021 including

the referred pages and the total withhold in full and duplicate pages from both the referred records

and the original October response combined. That letter indicated EOUSA released 1 page in full,

14 pages in part, withheld 259 pages in full, and 174 pages were duplicates. A copy of the

response letters for the inadvertently overlooked records, remand search records, and referral

records as discussed below are attached hereto as Exhibit A.

       Exemption (b)(3): Exempted by Statute

                                                 4
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 5 of 13




       11)     FOIA Exemption 3 exempts from disclosure information which is: Specifically

exempted from disclosure by statute… provided such statute (A) requires that the matters be

withheld from the public in such a manner as to leave no discretion on the issue; or (B)

establishes particular criteria for withholding or refers to particular types of matters to be

withheld. 5 U.S.C. § 552(b)(3).

       12)     In this instance, EOUSA withheld records that were protected from disclosure by

Federal Rule of Criminal Procedure, Rule 6e.

       13)     Rule 6(e) confers broad protections on grand jury information in order to protect

their secrecy. That secrecy is essential to the functioning of a grand jury because it encourages

witnesses to testify, limits the ability of suspects and defendants to impede the work of the grand

jury and the investigators, protects members of the grand jury, and shields individuals who are

accused of criminal activities but ultimately exonerated prior to being charged.

       14)     Federal Rule of Criminal Procedure 6(e)(2)(B) is a statue that leaves no discretion

about the decision to withhold information from the public. Government attorneys and other

individuals specified by statute are prohibited from disclosing information related to matters

occurring before the grand jury. Thus, EOUSA had no discretion in the release of the records

relating to the grand jury proceedings.

       15)     In this instance, EOUSA withheld the “inadvertently overlooked” emails in full, as

they would reveal the strategy and direction of the federal grand jury investigation.

       16)     As mentioned above, the records obtained by grand jury subpoena of potentially

responsive records to review were significantly narrowed to a subset of emails specifically

mentioning the names of 10 third party individuals. The release of the nature and scope of the

                                                  5
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 6 of 13




emails obtained by grand jury subpoena from Pennsylvania State University is likely to pierce the

veil of secrecy over the direction of the grand jury investigation. The emails sought are specific

to those records that mention specific third parties and what the federal grand jury investigators

were seeking to learn through the process of investigation relating to those persons. Further, the

emails could reveal other persons and staff of interest to the investigation that were not made

public during the federal or state investigations. Given the public nature of the Sandusky- PSU

scandal, there is a lot of information that was released to the public regarding the details and

findings of both the federal and state investigations. The emails have not been released publicly.

This information combined with the release of emails relating to specific individuals could be

used to determine other faculty or staff that may have been subject to investigation. Withholding

this information also shields those individuals as they were ultimately not prosecuted by the

federal government.

       17)     Prior to the parties’ agreement to narrow the scope of the inadvertently overlooked

records as described in Paragraphs 7 and 15 above, EOUSA made 5 releases of inadvertently

overlooked records. In these earlier releases, EOUSA released to Plaintiff some records that the

agency deemed were not inextricably intertwined with information that would reveal the inner

workings of the grand jury process in the broader pool of records. Following the parties’

agreement to narrow, EOUSA determined that no portions of the inadvertently overlooked

records could be segregated.

       18)     Therefore, release of the information could violate the secrecy of the grand jury

proceedings, and as a result the information is protected from disclosure by Exemption 3.

       Exemption (b)(7)(D): Confidential Informants

                                                  6
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 7 of 13




       19)     Exemption 7 threshold: Before an agency can withhold information pursuant to

FOIA Exemption 7, it must first demonstrate that the records or information at issue were

compiled for law enforcement purposes. Law enforcement agencies must demonstrate that the

records at issue are related to the enforcement of federal laws, and that the law enforcement

activity is within the duties of the agency.

       20)     Exemption 7(D) provides protection for "records or information compiled for law

enforcement purposes [which] could reasonably be expected to disclose the identity of a

confidential source, including a State, local, or foreign agency or authority or any private

institution which furnished information on a confidential basis, and, in the case of a record or

information compiled by a criminal law enforcement authority in the course of a criminal

investigation or by an agency conducting a lawful national security intelligence investigation,

information furnished by a confidential source."

       21)     The inadvertently overlooked records were obtained by federal grand jury

subpoena to Pennsylvania State University (“PSU”). These documents were compiled by federal

agencies for law enforcement purposes, in this instance, to assist federal investigators in their

investigation. During the course of processing this request, EOUSA learned that PSU provided

information pertaining to many individuals and the institution at large to federal investigators

under the presumed confidentiality of the grand jury investigation. After being assigned as agency

counsel, I contacted the Office of General Counsel for PSU to ensure the University was aware of

this action. I spoke to the Associate General Counsel who expressed his belief that records turned

over via grand jury subpoena would remain confidential, absent a federal criminal prosecution.

       22)     In the remand records, documents and information were provided by third parties,

                                                   7
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 8 of 13




often through counsel. EOUSA withheld references to confidentially provided records as well as

the passwords to encrypted records provided to federal prosecutors. For example, EOUSA

withheld portions of documents reflecting information provided to federal investigators from

potential subjects, or their attorneys on a confidential basis. In most instances, EOUSA was able

to segregate the document to release in part.

       Exemption (b)(6) and (b)(7)(C): Privacy

       23)     Exemption (b)(6) of the FOIA permits the withholding of personnel and medical

files and similar files, which if disclosed, would constitute a clearly unwarranted invasion of

personal privacy. 5 U.S.C. § 552(b)(6). This exemption has been interpreted by the United States

Supreme Court broadly so as to qualify all information pertaining to a particular individual.

       24)     In order to protect information under Exemption (b)(7), an agency must ensure that

the information was compiled for law enforcement purposes. In this instance, the information

contained in the inadvertently overlooked records were created and obtained in the course of the

investigation for the purpose of handling the potential criminal prosecution of Jerry Sandusky and

other Pennsylvania State University officials.

       25)     Similarly, exemption (b)(7)(C) protects from disclosure “records or information

that was compiled for law enforcement purposes, but only to the extent that the production of

such law enforcement records or information…could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C).

       26)     EOUSA determined that, as an initial matter, the threshold for Exemption 6 was

satisfied because the information withheld applies to particular people. EOUSA also determined

that the threshold for Exemption 7(C) was satisfied because records in question were created for

                                                 8
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 9 of 13




the purpose of handling the potential criminal prosecution of Jerry Sandusky and other

Pennsylvania State University officials.

       27)     EOUSA asserted Exemptions (b)(6) and (b)(7)(C) to protect the names and

identifying information relating to third parties in both the inadvertently overlooked and remand

search records. The disclosure of information contained in the records could subject individuals

to an unwarranted invasion of their personal privacy by leading efforts to contact them directly,

gain access to their personal information, or subject them to harassment or harm.

       28)     For example, EOUSA withheld the names, contact information and personal

identifying information of third party students and faculty. The release of names or identifying

information related to third parties not publicly acknowledged by law enforcement could damage

the individuals’ reputation by virtue of being associated with any law enforcement investigation.

       29)     In the remand search records, EOUSA also withheld the identities of third parties

providing tips or other information to government prosecutors through the USAO-MDPA public

contact email address. These individuals appeared to be third parties without any association with

Pennsylvania State University.

       30)     This information would provide little or no information regarding the

government’s performance of its duties. Thus, no public interest would counterbalance the

individuals’ privacy right in the information withheld under this exemption.

       31)     The EOUSA asserted Exemptions (b)(6) and b(7)(C) to protect such individuals

and those privacy interests in documents and are further detailed in the attached Vaughn Index.

       Exemption 5:           Deliberative Process Privilege & Attorney Work Product

       32)     The attorney-work product privilege of exemption 5 protects “inter-agency or intra

                                                9
       Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 10 of 13




agency memorandum or letters which would not be available by law to a party other than an

agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). The attorney work product privilege

is incorporated into exemption 5 and serves to protect documents and other memoranda prepared

by an attorney in contemplation of litigation. The protection extends to communications

concerning legal theories and litigation strategies within and among federal law enforcement

agencies created in anticipation of a criminal prosecution and for the furthering of a criminal

prosecution.

       33)     The deliberative process privilege of exemption 5 is meant to “prevent injury to the

quality of agency decisions.” See NLRD v. Sears Roebuck & Co., 421 U.S. 132, 151 (1975). The

basis of the privilege is to (1) encourage open, frank, discussions on matters of policy between

subordinates and superiors; (2) protect against premature disclosure of proposed policies before

they are actually adopted; and (3) protect against public confusion that might result from

disclosure of reasons and rationales that were not in fact ultimately the grounds for an agency’s

actions. The deliberative process privilege protects the decision making processes of agencies.

       34)     In this case, exemption (b)(5) were applied to portions of the remand search

records. EOUSA withheld internal USAO-MDPA emails that discussed whether or not

prosecutors should subpoena records from certain third party individuals. These emails contained

investigation and litigation strategy regarding the prosecution of individuals related to the PSU-

Sandusky matter.

       35)     EOUSA also withheld certain intra-agency communications between federal

prosecutors in USAO-MDPA and the Department of Education, FBI, the US Postal Inspection

Service, or the Criminal Division of DOJ. The intra-agency discussions regard the developments

                                                10
       Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 11 of 13




of investigators and prosecutors, and discuss the potential investigation strategy options the

agencies should take to move the investigation forward. The communications included the

agencies’ legal impressions as the investigation continued to unfold.

        Referrals

        36)     Plaintiff noted in the February 1, 2021 Joint Status Report (ECF No. 107), that he

is contesting the referrals sent to the Department of Education and the FBI. It is unclear what

specifically Plaintiff is contesting.

        37)     Under the FOIA, each agency is subject to the FOIA is responsible for processing

its records. Some agencies, including the Department of Justice have de-centralized processing

of records, where each component is responsible for the processing of its records. For a referral,

the records generally were created by or are the primary equity of the receiving agency. Thus, the

records are sent for the primary agency to make a final determination on the records in question

and provide a final response directly to the requester. This is also in the best interest of

requesters, as generally the requester can receive the final response more quickly than if the

records had to be transmitted back to the agency conducting the initial search.

        38)     In this case, referrals were made from the remand search records. For the

Department of Education, EOUSA referred emails and documents created by the Department of

Education relating to Pennsylvania State University.

        39)     In the mix of remand search records, there were some records of Department of

Education equity that EOUSA could not determine if the records were actually responsive to

Plaintiff’s request or related to a separate Pennsylvania State University matter. Out of an

abundance of caution, EOUSA referred the records where there was uncertainty regarding their

                                                 11
        Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 12 of 13




responsiveness to the Department of Education to make the final determination.

        40)    There were a few documents of primary equity referred to the FBI for final

decision.

        41)    EOUSA checked on the status of the referrals. As of today EOUSA was unable to

obtain a final response from the Department of Education or the FBI on the status of their

referrals.

        42)    Given the agencies have not yet responded to the referrals to my knowledge

EOUSA has made withholding determinations and included them in the supplemental response to

prevent injury or delay to Plaintiff. By today’s response, EOUSA released 1 page in full, released

9 pages in part, withheld 3 pages in full, and 4 pages were deemed duplicates. Today’s response

letter was dated October 20, 2020 by administrative error.



        Segregability

        43)    Under FOIA, federal agencies are required to release any portion of the record that

is non-exempt and this is reasonably segregable from the non-exempt material. If non-exempt

information contained in the record is inextricably intertwined with exempt information, then

reasonable segregation is not possible.

        44)    During the processing of this request, each page was individually examined line-

by-line by members of the Staff to identify non-exempt information which could be reasonably

segregated and released.

        45)    EOUSA has provided Plaintiff with all non-exempt responsive to his FOIA request

and properly withheld information pursuant to the exemptions cited above.

                                               12
      Case 1:15-cv-00531-CRC Document 109-3 Filed 04/12/21 Page 13 of 13




       I declare under penalty of perjury that the foregoing is true and correct, to the best of my

knowledge and belief.

       Executed this 12th day of April, 2021.



                                                     ________________________________
                                                     Natasha Hudgins
                                                     Attorney-Advisor,
                                                     Freedom of Information/Privacy Act Staff
                                                     Executive Office for United States Attorneys




                                                13
